                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    STEPHEN E. WHITTED,                                 CASE NO. C18-0642-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    PETER WINFIELD JORDAN, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendants Peter and Lori Jordan’s (the
18   “Jordans”) motion for reconsideration (Dkt. No. 81) of the Court’s minute order denying their
19   motion for Rule 11 sanctions against Plaintiff (Dkt. No. 74). The Court called for a response to
20   the Jordans’ motion from Plaintiff (Dkt. No. 82), which was timely filed. (Dkt. No. 83.) Having
21   thoroughly considered the Jordans’ motion for reconsideration and Plaintiff’s response, the Court
22   hereby GRANTS the Jordans’ motion for reconsideration. (Dkt. No. 81.) The Court
23   WITHDRAWS its minute order denying the Jordans’ motion for Rule 11 sanctions (Dkt. No. 74)
24   and REINSTATES the Jordans’ motion for Rule 11 sanctions. (Dkt. No. 38.) The Court shall
25   rule on the Jordans’ motion for sanctions following its decisions on Defendants’ pending
26   motions for summary judgment. (Dkt. Nos. 28, 40.)


     MINUTE ORDER
     C18-0642-JCC
     PAGE - 1
 1        DATED this 28th day of May 2019.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Tomas Hernandez
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0642-JCC
     PAGE - 2
